COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Bumgardner and Frank
Argued at Salem, Virginia


KARL RAY TUCK
                                                                MEMORANDUM OPINION* BY
v.        Record No. 3376-02-3                                JUDGE RUDOLPH BUMGARDNER, III
                                                                     DECEMBER 9, 2003
COMMONWEALTH OF VIRGINIA


                     FROM THE CIRCUIT COURT OF PITTSYLVANIA COUNTY
                                   Charles J. Strauss, Judge

                    Gregory T. Casker for appellant.

                    Robert H. Anderson, III, Senior Assistant Attorney General
                    (Jerry W. Kilgore, Attorney General, on brief), for appellee.


          The trial court convicted Karl Ray Tuck of grand larceny. He contends the evidence is

insufficient to support his conviction because it merely showed he was in the car when it was

stolen. Finding the evidence established more than mere presence at the time of the taking, we

affirm.

          On appeal, we review the evidence and all reasonable inferences deducible therefrom in

the light most favorable to the Commonwealth, Commonwealth v. Hudson, 265 Va. 505, 514,

578 S.E.2d 781, 786 (2003), and uphold the conviction unless it is plainly wrong or without

evidence to support it, Code § 8.01-680. The defendant and his father, Clyde Ray Tuck, stopped

at Kim Mattox’s trailer at approximately 8:00 p.m. Clyde Tuck indicated that their car was

inoperable, either out of gas or broken down, and asked for a ride home. Bill Ridgeway, who




          *
              Pursuant to Code § 17.1-413, this opinion is not designated for publication.
was visiting Mattox and knew Clyde Tuck, agreed to give them a ride. Clyde Tuck sat in the

front passenger seat, and the defendant sat in the rear.

       On the way to the Tucks’ trailer, Ridgeway stopped at his residence. Both Tucks

remained in the car and waited for Ridgeway to return and take them the rest of the way home.

After five minutes, while Ridgeway was still in the house, the car drove off. Ridgeway and his

brother-in-law went to the Tucks’ trailer but could not find them. They looked for the Tucks’

disabled vehicle but could not find it. Ridgeway reported the vehicle stolen and kept trying to

locate the Tucks over the next six weeks. The vehicle was eventually found when an unnamed

party wrecked it.

       The defendant contends the evidence failed to show he was the thief or that he was acting

in concert with his father. He argues that Hampton v. Commonwealth, 32 Va. App. 644, 529

S.E.2d 843 (2000), and Moehring v. Commonwealth, 223 Va. 564, 290 S.E.2d 891 (1982),

control the case.

       In Hampton, the defendant moved from the rear seat to the front seat knowing the car was

stolen but not attempting to get out of it. Aside from his presence and failure to oppose the

taking, no other circumstance proved he participated in the theft or shared the perpetrator’s

criminal intent. This Court reversed the conviction because moving to the front seat was

“consistent with the hypothesis that he did so for his own comfort and convenience.” 32

Va. App. at 652, 529 S.E.2d at 847.

       In Moehring, the defendant was hitchhiking with a companion. The companion stole a

truck when the owner left the keys in it while he paid for gas. The companion drove off but

returned and picked up the defendant, who had continued to hitchhike. Although the defendant

was present before the theft and accepted a ride after the theft, he did not aid the theft or share

the thief’s criminal intent. 223 Va. at 568, 290 S.E.2d at 892.

                                                 -2-
        An accused is a principal in the second degree if he is present at the commission of a

crime and either commits some overt act in furtherance thereof or shares the perpetrator’s

criminal intent. Triplett v. Commonwealth, 141 Va. 577, 586, 127 S.E. 486, 489 (1925). The

trier of fact may infer that a person lent his countenance and approval to a crime when he is

present without disapproving it and other circumstances support such a finding. Foster v.

Commonwealth, 179 Va. 96, 100, 18 S.E.2d 314, 316 (1942). “‘[W]hether a person does in fact

aid or abet another in the commission of a crime is a question which may be determined by

circumstances as well as by direct evidence.’” Shiflett v. Commonwealth, 151 Va. 556, 561, 145

S.E. 336, 338 (1928) (father aided son during murder) (quoting Brown v. Commonwealth, 130

Va. 733, 736, 107 S.E. 809, 810 (1921)).

        In Pugliese v. Commonwealth, 16 Va. App. 82, 482 S.E.2d 16 (1993), the defendant was

convicted of murder as a principal in the second degree and robbery. He knew the shooter

intended to cheat the victim out of money. The perpetrator told the defendant he was going to

shoot the victim, and the defendant was present when he did so. The defendant remained in the

van while the perpetrator disposed of the body, helped dispose of the van, and received part of

the stolen money. This Court concluded the defendant countenanced the crimes and lent his

support to the murder and robbery when he accompanied the perpetrator. The defendant knew of

the perpetrator’s announced intention to take the victim’s money and did nothing to discourage

or report it. Id. at 94, 482 S.E.2d at 25.

        The defendant and his father went to Maddox’s house, and they asked for a ride. They

obtained a ride using the ruse that their car had broken down and they were stranded. The two

continued the deception when they remained in the car while Ridgeway went inside his

residence. When the car drove off five minutes later, neither the defendant nor his father could




                                               -3-
be found. They were not found at home, and no car was found where the Tucks had said it broke

down. Neither the defendant, his father, nor the car could be found for six weeks.

       As in Pugliese, the defendant was an active participant in the crime. He and his father

deceived the owner to gain access to his car. The defendant accepted the ride with his father and

remained in the car with him when Ridgeway went inside. Ridgeway planned to return and take

the Tucks the rest of the way home. The vehicle, the defendant, and his father vanished together.

No evidence suggested anyone else took the car. The defendant never reported the theft, and

neither he nor his father could be found for six weeks. The evidence and the reasonable

inferences drawn from it, demonstrate that the defendant and his father acted in concert and

shared the same criminal intent. Whether the defendant shared the perpetrator’s criminal intent

is a question of fact. Creasy v. Commonwealth, 166 Va. 721, 726, 186 S.E. 63, 65 (1936)

(conviction upheld when defendant did not aid in crime, but participated in its fruits).

       The defendant was not merely present; other circumstances supported the finding that he

committed overt acts, lent his support to the theft, and shared the criminal intent. Accordingly,

we affirm.

                                                                                           Affirmed.




                                                -4-